
	
		I
		111th CONGRESS
		1st Session
		H. R. 4176
		IN THE HOUSE OF REPRESENTATIVES
		
			December 2, 2009
			Mr. Abercrombie
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend the Military Construction Authorization Act for
		  Fiscal Year 2010 to authorize construction of an Aegis Ashore Test Facility at
		  Pacific Missile Range Facility, Hawaii.
	
	
		1.Short titleThis Act may be cited as the
			 Aegis Ashore Test Facility
			 Construction Authorization Act.
		2.Authorized
			 Missile Defense Agency construction project
			(a)Project
			 authorityThe table entitled
			 Missile Defense Agency in section 2401 of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84) is amended by inserting after the item relating to Redstone Arsenal,
			 Alabama, the following new item relating to construction of an Aegis Ashore
			 Test Facility at Pacific Missile Range Facility, Kauai, Hawaii:
				
					
						
							HawaiiPacific Missile Range Facility$68,500,000.
							
						
					
				
			(b)Authorization of
			 appropriationsSection 2404(a) of the Military Construction
			 Authorization Act for Fiscal Year 2010 (division B of Public Law 111–84) is
			 amended—
				(1)in the matter
			 preceding paragraph (1), by striking $3,177,496,000 and
			 inserting $3,245,996,000; and
				(2)in paragraph (1),
			 by striking $1,048,783,000 and inserting
			 $1,117,283,000.
				(c)Relation to
			 military construction funding tableSection 4001 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84) shall apply to the
			 military construction project authorized by the amendment made by subsection
			 (a) to the same extent and in the same manner as if the project had been
			 included in the table contained in section 4501 of such Act and listed as the
			 conference agreement the amount specified for the project in the
			 amendment.
			
